Citation Nr: 0833633	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-12 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to extension of a temporary total disability 
rating beyond September 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in July 2007.


FINDINGS OF FACT

1.  A temporary total disability rating was assigned from 
March 8, 2005, to September 30, 2005, based on a need for 
convalescence following lumbar spine surgery.

2.  Post-operative residuals of the veteran's March 2005 
lumbar spine surgery did not necessitate convalescence beyond 
September 30, 2005.


CONCLUSION OF LAW

The criteria for entitlement to an extension beyond September 
30, 2005, for a temporary total evaluation based on surgical 
treatment necessitating convalescence have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in March 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of how to substantiate a claim for a 
temporary total disability rating.

A letter dated in July 2006 provided all necessary notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's claim was thereafter adjudicated in July 2006.  
Therefore, all required notice was provided to the veteran 
prior to the initial adjudication of his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Analysis

A rating decision dated in July 2006 granted a temporary 
convalescent evaluation of 100 percent for a period of March 
8, 2005, to September 30, 2005, based on the veteran's lumbar 
spine surgery, performed on March 8, 2005.  The veteran 
contends that his 100 percent evaluation should be continued 
past September 30, 2005, until March 2007.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West at 430.

March 8, 2005 private hospitalization records show the 
veteran underwent lumbar spine surgery.  The March 13, 2005 
discharge summary indicates the veteran was discharged in a 
wheelchair.  He was noted to be independent in all of his 
activities of daily living.  No restrictions on mobility were 
noted.

A March 24, 2005 statement from the veteran's private 
physician indicates he was only able to bend, sit, or walk 
for a few minutes at a time.  He had undergone lumbar disc 
displacement and would be temporarily totally disabled until 
September 8, 2005.

An April 6, 2005 statement from the veteran's private 
physician indicates he was unable to work and would be re-
evaluated on September 8, 2005.

In a July 2005 written statement, a VA provider indicated the 
veteran would be temporarily totally disabled until March 
2007, secondary to the March 8, 2005, laminectomy function of 
L4-5 and L5-S1.

An October 2005 VA outpatient record from the Long Beach, 
California, VA medical center indicated the veteran had moved 
to Colorado, but he travelled back to Southern California to 
see a neurosurgeon.

In August 2006, the veteran underwent VA examination for the 
rating assigned to his lumbar spine disability.  He indicated 
that he currently worked as a computer specialist.  He missed 
three days of work in the past twelve months.

In a September 2006 written statement, the veteran contends 
that he is entitled to a temporary total disability rating 
until March 2007, as indicated by his VA practitioner and 
physician.  He took prescription medication every six hours 
to control pain and to allow him to function on a day-to-day 
basis.  He was limited in his ability to walk, sit, or stand 
for even short periods of time.

In October 2006, the veteran underwent VA examination.  He 
indicated that he was presently employed full time as a 
computer specialist.  He listed no significant time lost due 
to illness or injury.  His job primarily involved a lot of 
walking and occasional sitting.

In a June 2007 written statement, the veteran contended that 
it took almost two years for his present claim to be 
adjudicated.  He stated that he remained out of work during 
that time and concentrated on his schooling.  Had he known 
that his claim would be denied, he might have procured 
employment before using his savings.  Following surgery, he 
had to use a walker for 60 days.  The veteran continued to 
need the aid of a cane.  He wore a hard back brace until 
September 2005.  He continued to wear a soft brace.  The 
veteran contends that he endured almost two years of recovery 
from his surgery in March 2005.

In March 2008, the veteran's claims folder was provided to a 
VA osteopath for review.  The veteran had three or four years 
of back pain prior to his initial spinal fusion on March 23, 
2001.  He received only temporary relief from the surgery.  A 
revision was then performed on March 8, 2005, with a post-
operative diagnosis of lumbar spinal stenosis and failed 
fusion.  The procedures of that operation were detailed.  
After the operation, the veteran moved to Colorado in July, 
four months after his surgery.  He, thereafter, had a spinal 
stimulator placed.  An August 2006 record shows he complained 
of pain and could not walk a block.  He stated that it was 
easier to ride his motorcycle than drive a truck.  A 
lumbosacral orthosis was ordered with lateral Velcro 
closures.  An October 2006 record shows the veteran was 
employed as a computer specialist.  This full time employment 
involved sitting and walking, and he had lost no significant 
time.

The VA provider opined that in usual circumstances, six 
months of healing was sufficient following an operation.  
That allowed the patient to rehabilitate.  He could then 
usually return to productive employment with physical 
restrictions.  The activities the veteran participated in 
post-operatively were quite helpful in giving direction as to 
the capabilities necessary restrictions.  It appeared the 
veteran was working full time without significant time lost 
as a computer specialist as of October 2006.  It was not 
clear when he returned to work.

In light of a review of the record, the VA provider agreed 
with the six-month postoperative recovery period, as was 
suggested by the operating surgeon.  The veteran did continue 
to complain of back pain and underwent additional procedures 
in 2006.  The evidence showing that the veteran returned to 
work as of October 2006 precludes a need for a two-year 
recovery period, as contended by the veteran.  The usual 
recovery period of six months from this surgery was 
reasonable.

The Board has considered the veteran's contentions that 
additional convalescence was required beyond September 30, 
2005.  However, the more probative evidence shows the absence 
of severe postoperative residuals as contemplated in the 
regulation that would warrant an extension of the veteran's 
paragraph 30 benefits beyond September 30, 2005.  Although 
the veteran continued to experience pain beyond September 30, 
2005, the evidence reflects that the surgical procedure did 
not (1) result in incompletely healed surgical healed wounds, 
stumps or recent amputations; (2) require therapeutic 
immobilization of one major joint or more; (3) necessitate 
house confinement or the use of a wheelchair or crutches; or 
(4) necessitate immobilization by cast.  A temporary total 
rating based on convalescence is not appropriate simply on 
the basis that the underlying disability continues to be 
symptomatic following surgery.  The appropriate schedular 
rating is intended to cover this situation and was addressed 
in the July 2007 Board decision.

Furthermore, the Board finds that the veteran has been 
working full time since approximately August 2005.  In an 
August 2006 VA outpatient record, he stated that he currently 
worked as a computer specialist and had only missed three 
days of work in the past twelve months.  That indicates that 
the veteran had been working as of August 2005, while he was 
still in receipt of his temporary total disability rating.

The Board notes the July 2005 statement from the VA provider 
that the veteran would be temporarily totally disabled until 
March 2007.  This opinion is contrasted with the opinions of 
the veteran's surgical physician and the opinion of the March 
2008 VA physician who reviewed the claims file.  The July 
2005 statement predicted the veteran's physical health almost 
two years into the future.  In addition, the evidence shows 
the veteran was working as a computer specialist as of August 
2005, and the July 2005 statement does not contemplate this 
fact.  Nor does it provide for possible revision based on 
future evaluation, as noted in the March and April 2005 
statements from the veteran's surgical physician, who 
indicated he would be totally disabled until September 2005.  
Therefore, the Board finds the March and April 2005 
statements from the veteran's private physician and the March 
2008 opinion from the VA osteopath more probative than the 
July 2005 opinion from VA.

The Board accepts that the July 2005 opinion was provided by 
a competent professional.  However, it borders on a bare 
conclusory statement.  Such opinion does not provide an 
opportunity to explore the basis of the opinion.  As such, it 
is accorded less probative value than the more reasoned 
opinions.

The Board also notes the veteran's written statement received 
in June 2007, in which he indicated that he had not worked 
since his surgery in March 2005.  At best, this statement 
contradicts the employment information he gave to VA 
examiners in August and October 2006.

The Board concludes that the preponderance of the evidence is 
against an extension of a total disability evaluation for 
convalescence beyond September 30, 2005.  In reaching this 
determination, the Board has carefully considered the 
veteran's contentions and the application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board notes that whether the veteran returned to 
work is not dispositive.  Rather, we find that neither on an 
individual basis nor based upon average impairment, was 
convalescence warranted beyond September 2005.



ORDER

An extension of a temporary total disability rating for 
convalescence beyond September 30, 2005 is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


